DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 12/16/2020 has been entered. Claims 1 and 3-20 have been amended. No claims have been added or cancelled.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 have been amended to recite “wherein the barrier layers have more rigidity than the barrier layers.” It is unclear what is intended to be claimed by this limitation, as there is only one kind of “barrier layers” defined in the preceding claims. Looking to claims 4 and 14 which recites the almost-identical “wherein the thermal insulation layer has more rigidity than the barrier layers,” it appears that the language in claims 5 and 15 is a typographical error of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US 2012/0227990).
Regarding claims 13, 14, and 15, Burnham teaches a thermal blanket to shield diverse structures (Burnham, abs) comprising a non-transparent portion formed from an outer layer of a fire resistant material (barrier layer), a core of one or more plies of a thermally insulating material, and a base layer which is abrasion resistant (barrier layer) (Burnham para 53) noting that the exact materials of the layers of blanket can be selected depending on the specific application of the fire blanket (Burnham para 53-54). Burnham further teaches optional cut outs (i.e. an open area defined by the non-transparent material) which may have transparent windows fixed in the opening to allow viewing between the two sides of the blanket (Burnham fig. 5, para 63). While Burnham does not explicitly state that the transparent portion has an external edge which protrudes between and is secured between corresponding edges of the barrier layers, Barnham does teach that the window should be air-tight (Barnham para 29), it would be obvious to one of ordinary skill in the art to mount the transparent portion between two layers of the blanket, such as between a barrier layer and thermal insulation layer. Note that when the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than 
Regarding claim 19, Burnham teaches the barrier layers may be aluminum foils (Burnham para 12, 23). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied to claim 13 above, and further in view of Jorgensen (US 2011/0281060). 
Regarding claim 16, Burnham teaches a thermal insulation blanket with a window as Burnham is silent with respect to the layers including the transparent window being secured via a metal thread and stitches. Burnham and Jorgensen are related in the field of flexible heat insulation composites. Jorgensen teaches utilizing metal threads for securing individual layers because it gives the composite good coherence and ease of handling while not providing any direct paths for heat to traverse by only stitching adjacent layers together (Jorgensen para 23). It would be obvious to one of ordinary skill in the art to utilize metal threads to join layers of Burnham together because this would give the composite good coherence and ease of handling while not providing any direct paths for heat. It is further noted that stitching layers together .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied to claim 13 above, and further in view of Kourtides et al. (US 5,277,959). 
Regarding claims 17 and 18, Burnham teaches a multilayer thermal blanket with a window as above for claim 13. 
Burnham is silent with respect to the barrier layers being of aluminum or silicon cloth.
Burnham and Kourtides are related in the field of thermal blankets. Kourtides teaches a multilayer thermal insulation blanket with outer layers of silicon carbide fabric (Kourtides col. 11, lines 6-12), which may be considered a ‘silicon cloth’; and an insulation layer of fibrous silica (Kourtides col. 17, lines 39-44), which may be considered a ‘ceramic barrier’. Kourtides further teaches that these elements allow one to produce a blanket insulation with improved flexibility (Kourtides col. 17, lines 5-7). It would therefore be obvious to one of ordinary skill in the art to modify the insulation composite of Burnham with at least one outer layer of silicon carbide fabric and at least one silica insulation layer because this would provide the composite of Burnham with increased flexibility as taught by Kourtides. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied to claim 13 above, and further in view of Oh et al. (WO 2005/099357).
 Regarding claim 20
Burnham is silent with respect to the transparent window being made of fused silica glass or quartz glass.
 Burnham and Oh are related in the field of windows used in high temperature settings. Oh teaches utilizing quartz glass when resistance to thermal shock and/or temperatures upwards of 900°C is required (Oh pg 2 lines 18-23). It would be obvious to one of ordinary skill in the art to modify the transparent window of Burnham to be quartz glass because this would give the window resistance to thermal shock and temperatures of up to 900°C as taught by Oh.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest an aircraft engine possessing a thermal insulation blanket having a non-transparent portion with a hole therethrough, where the hole is fitted with a transparent material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the 112(b) rejection(s) have been fully considered and are persuasive.  The prior 112(b) rejections of claims 
Applicant's arguments, see Remarks, filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 4 and 5 that Burnham does not teach a thermal blanket for an aircraft engine, and therefore does not read upon the instant claims. 
As noted in the rejection above, and in contrast to claim 1, claim 13 does not positively recite the aircraft engine or aircraft engine component. The preamble reciting that the thermal blanket is “an aircraft engine thermal blanket” “for covering an engine component” is intended use of the claimed thermal blanket. Therefore, this argument is unpersuasive as the claimed structure, a thermal blanket with a window, has been met by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 17813/17/21